                                                         Case 2:20-cr-00146-JCC Document 55 Filed 02/17/21 Page 1 of 2
WA/WD PTS-
Modification
(01/19)                                                          UNITED STATES DISTRICT COURT
                                                                                              for
                                                                          Western District of Washington
Gonz alez-T orres Lionel M odific ati on       -
                                                              Report on Defendant Under Pretrial Services Supervision
Date of Report: 02/09/2021
Name of Defendant: Lionel Gonzalez-Torres                          Case Number: 2:20CR00146
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: Count 1: Conspiracy to Distribute Heroin and Methamphetamine; Count 2: Distribution of
                   Heroin; Counts 7 and 8: Distribution of Heroin and Methamphetamine; and Count 9:
                   Possession of Heroin and Methamphetamine with Intent to Distribute
Date Supervision Commenced: 09/09/2020

Bond Conditions Imposed:
                                           x   Travel is restricted to Western District of Washington, or as directed by Pretrial Services.
                                           x   Surrender all current and expired passports and travel documents to the court. Do not apply for/obtain a
                                               new passport or travel document from any country without permission of the court. If the surrendered
                                               passport is a foreign passport, it shall be forwarded to Immigration and Customs Enforcement if
                                               defendant is convicted of an offense, unless otherwise ordered by the Court.
                                           x   You shall not have direct contact or indirect contact with any existing and/or future co-defendant(s) in
                                               this case.
                                           x   The defendant shall comply with Stand Alone Monitoring component of Location Monitoring
                                               Program. The defendant will be monitored by Global Positioning Satellite technology via mobile
                                               application which shall be utilized for purposes of verifying compliance with any court imposed
                                               condition of supervision. The defendant shall abide by all program requirements, and must contribute
                                               towards the costs of the services, to the extent financially able, as determined by the location
                                               monitoring specialist. The location monitoring specialist will coordinate the defendant’s release with
                                               the U.S. Marshal’s
                                           x   The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.
                                           x   The defendant shall obtain a molecular COVID-19 test prior to release from custody. Should he test
                                               positive for COVID-19, the US Marshals Service shall immediately notify US Probation Office. The
                                               Pretrial Services Officer will coordinate the defendant’s release with the U.S. Marshals.


                                                                              PETITIONING THE COURT
6                                              To modify the conditions of supervision

DELETE:

The defendant shall comply with Stand Alone Monitoring component of Location Monitoring Program. The
defendant will be monitored by Global Positioning Satellite technology via mobile application which shall be
utilized for purposes of verifying compliance with any court imposed condition of supervision. The defendant
shall abide by all program requirements, and must contribute towards the costs of the services, to the extent
financially able, as determined by the location monitoring specialist. The location monitoring specialist will
coordinate the defendant’s release with the U.S. Marshals.
                 Case 2:20-cr-00146-JCC Document 55 Filed 02/17/21 Page 2 of 2

The Honorable Michelle L. Peterson, United States Magistrate Judge                                         Page 2
Report on Defendant Under Pretrial Services Supervision                                                  2/9/2021


                                                   CAUSE

On September 9, 2020, Mr. Gonzalez-Torres appeared for his initial appearance and was ordered released to
Pretrial Services supervision with special conditions, to include location monitoring, stand-alone monitoring
component with Smartlink technology. Since Mr. Gonzalez-Torres commenced the location monitoring
program on September 10, 2020, he had a few technical violations including late check ins. He quickly regained
compliance and has been consistently checking in on time. Mr. Gonzlez-Torres is currently employed in the
concrete business. He lives alone and maintains stable housing. He is responsive when I have contacted him and
maintains regular contact. Due to his compliance, it is respectfully recommended that Mr. Gonzalez-Torres’
bond condition be modified deleting the location monitoring condition.

I consulted with Assistant United States Attorney, Stephen Hobbs, and he objects to the request for modification
and requests a hearing. Defense counsel, Scott Englehard, has been advised and he concurs with the
modification request.


I swear under penalty of perjury that the               APPROVED:
foregoing is true and correct.                          Monique D. Neal
                                                        Chief United States Probation and Pretrial Services Officer
Executed on this 9th day of February, 2021.             BY:

A
Julie Jansen                                            Jaymie Parkhurst
United States Probation Officer                         Supervising United States Probation Officer

                       THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
   Modify the Conditions as noted above
   The Issuance of a Summons (conditions of supervision shall remain in effect pending final adjud
                                                                                             adjudication)
   Other




                                                           Michelle L. Peterson, United States Magistrate
                                                                                               Magistr Judge

                                                                                   Date
